Exhibit 10.32

 

IMCLONE SYSTEMS INCORPORATED

CHANGE-IN-CONTROL PLAN

(As Amended February 16, 2006)

 

1.0                                 PURPOSE OF PLAN

 

1.1                                 Purpose. The purpose of the ImClone Systems
Incorporated Change-in-Control Plan (the “Plan”) is to:

 

(a)                                  retain certain highly qualified individuals
as employees of ImClone Systems Incorporated and/or its subsidiaries (the
“Company”);

 

(b)                                 maintain the focus of such employees on the
business of the Company and to mitigate the distractions caused by the
possibility that the Company may be the target of an acquisition strategy; and

 

(c)                                  provide certain benefits to such employees
if a change in control of the Company occurs and/or any employee’s employment is
terminated in connection with such change in control.

 

The Plan is intended to qualify as an “employee benefit plan” (as such term is
defined under Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) and accordingly will be subject to ERISA. In
addition, the Plan is intended to qualify as a “top-hat” plan (as such term is
commonly used under the ERISA regulations promulgated by the U.S. Department of
Labor) since it is intended to provide benefits only to a select group of
management or highly compensated employees of the Company.

 

2.0                                 DEFINITIONS

 

The following terms shall have the following meanings unless the context
indicates otherwise:

 

2.1                                 “Beneficiary” shall mean a beneficiary
designated in writing by a Participant to receive any Change-in-Control Benefits
in accordance with Sections 5 or 6 below. If no beneficiary is designated by the
Participant, then the Participant’s estate shall be deemed to be the
Participant’s Beneficiary.

 

2.2                                 “Board” shall mean the Board of Directors of
the Company.

 

2.3                                 “Bonus” shall mean the 3-year average of the
actual annual bonuses paid to the Participant during the 36-month period
immediately preceding the Change-in-Control Date, with such amount increased (if
applicable) to take into account any elective or mandatory deferrals. For a
Participant who has not been employed by the Company for the full 36-month
period prior to the Change-in-Control Date, the average annual bonus amount
shall be calculated based on the number of full years of employment. For a
Participant who has not been employed long enough to receive an annual bonus,
the annual bonus amount shall be equal to the target annual bonus.

 

1

--------------------------------------------------------------------------------


 

2.4                                 “Cause” shall mean – unless otherwise
defined in an employment agreement between the Participant and the Company or
Subsidiary – the occurrence of any of the following:

 

(1)                                  an indictment of the Participant involving
a felony or a misdemeanor involving moral turpitude; or

 

(2)                                  willful misconduct or gross negligence by
the Participant resulting, in either case, in harm to the Company or any
Subsidiary; or

 

(3)                                  failure by the Participant to carry out the
directions of the Board or the Participant’s immediate supervisor, as the case
may be; or

 

(4)                                  fraud, embezzlement, theft or dishonesty by
the Participant against the Company or any Subsidiary or a material violation by
the Participant of a policy or procedure of the Company, resulting, in any case,
in harm to the Company or any Subsidiary.

 

2.5                                 “Change in Control” shall mean the
occurrence of one of the following events:

 

(1)                                  individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the Effective Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director;

 

(2)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes,
after the Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
Section 2.5(2) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner:

 

(A)                              the Company or any majority-owned subsidiary
(provided, that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary),

 

(B)                                any tax-qualified, broad-based employee
benefit plan sponsored or maintained by the Company or any majority-owned
subsidiary,

 

(C)                                any underwriter temporarily holding
securities pursuant to an offering of such securities, or

 

2

--------------------------------------------------------------------------------


 

(D)                               any person pursuant to a Non-Qualifying
Transaction (as defined in Section 2.5(3) below);

 

(3)                                  the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination:

 

(A)                              50% or more of the total voting power of:

 

(x)                                   the corporation resulting from such
Business Combination (the “Surviving Corporation”), or

 

(y)                                 if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”),

 

is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;

 

(B)                                no person (other than any employee benefit
plan (or related trust) sponsored or maintained by the Surviving Corporation or
the Parent Corporation), is or becomes the beneficial owner, directly or
indirectly, of 40% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation); and

 

(C)                                at least a majority of the members of the
board of directors of the Parent Corporation (or if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(4)                                  stockholder approval of a liquidation or
dissolution of the Company, unless the voting common equity interests of an
ongoing entity (other than a liquidating trust) are beneficially owned, directly
or indirectly, by the Company’s shareholders in substantially the same
proportions as such shareholders owned the Company’s outstanding voting common
equity interests immediately prior to such liquidation and such ongoing entity
assumes all existing obligations of the Company under this Plan.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 40% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 

2.6                                 “Change-in-Control Benefits” shall mean the
benefits described in Sections 5 and 6 below.

 

2.7                                 “Change-in-Control Date” shall mean the date
that a Change in Control first occurs.

 

2.8                                 “Change-in-Control Termination” shall mean a
termination of the Participant’s employment:

 

(1)                                  by the Company without Cause during the
period beginning 3 months prior to the Change-in-Control Date and ending 18
months after the Change-in-Control Date, or

 

(2)                                  if the Participant has been designated by
the Committee as a Tier 1 Participant or a Tier 2 Participant in accordance with
Section 3.2 below, by the Participant for Good Reason during the period
beginning 3 months prior to the date of the Change in Control and ending 18
months after the Change-in-Control Date.

 

2.9                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

2.10                           “Committee” shall mean (i) the Board or (ii) a
committee or subcommittee of the Board appointed by the Board from among its
members. The Committee may be the Board’s compensation committee.

 

2.11                           “Company” shall mean ImClone Systems
Incorporated, a Delaware corporation, including any successor entity or any
successor to the assets of the Company that has assumed the Plan.

 

2.12                           “Competitive Activity” shall mean the
Participant’s engaging in an activity – whether as an employee, consultant,
principal, member, agent, officer, director, partner or shareholder (except as a
less than 1% shareholder of a publicly traded company) – that is competitive
with any business of the Company or any Subsidiary conducted by the Company or
such Subsidiary at any time during the Noncompetition/Nonsolicitation Period;
provided, however, that the Participant may be employed by or otherwise
associated with:

 

(i)                                     a business of which a subsidiary,
division, segment, unit, etc. is in competition with the Company or any
Subsidiary but as to which such subsidiary, division, segment, unit, etc. the
Participant has absolutely no direct or indirect responsibilities or
involvement, or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  a company where the Competitive Activity
is:

 

(A)                              from the perspective of such company, de
minimis with respect to the business of such company and its affiliates, and

 

(B)                                from the perspective of the Company or any
Subsidiary, not in material competition with the Company or any Subsidiary.

 

2.13                           “Effective Date” shall mean the date the Board
adopts the Plan.

 

2.14                           “Employee” shall mean a regular full-time
employee of the Company or any Subsidiary.

 

2.15                           “Good Reason” shall mean – unless otherwise
defined in an employment agreement between the Participant and the Company or
Subsidiary – the occurrence of any of the following within the 60-day period
preceding a Termination Date:

 

(1)                                  a material adverse diminution of the
Participant’s titles, authority, duties or responsibilities, or the assignment
to the Participant of titles, authority, duties or responsibilities that are
materially inconsistent with his or her titles, authority, duties and/or
responsibilities in a manner materially adverse to the Participant; or

 

(2)                                  a reduction in the Participant’s base
salary, annual target bonus, or maximum bonus without the Participant’s prior
written consent (other than any reduction applicable to Employees generally); or

 

(3)                                  an actual change in the Participant’s
principal work location by more than 75 miles and more than 75 miles from the
Participant’s principal place of abode as of the date of such change in job
location without the Participant’s prior written consent; or

 

(4)                                  a failure of the Company to obtain the
assumption in writing of its obligation under the Plan by any successor to all
or substantially all of the assets of the Company within 45 days after a merger,
consolidation, sale or similar transaction that qualifies as a Change in
Control.

 

2.16                           “Health Continuation Period” shall mean the
period commencing on the Termination Date and continuing until the end of the
applicable period as shown on Schedule A..

 

2.17                           “Noncompetition/Nonsolicitation Period” shall
mean the period commencing on the Termination Date and continuing until the end
of the applicable period as shown on Schedule A.

 

2.18                           “Participant” shall mean any Employee who has
been designated to participate in the Plan under Section 3 below.

 

2.19                           “Plan” shall mean the ImClone Systems
Incorporated Change-in-Control Plan.

 

2.20                           “Salary” shall mean the highest annual base
salary paid to the Participant during the 12-month period immediately preceding
the earlier of (i) the Termination Date or the Change-in-

 

5

--------------------------------------------------------------------------------


 

Control Date, with such amount increased (if applicable) to take into account
any elective or mandatory deferrals.

 

2.21                           “Severance Multiplier” shall mean the multiplier
that shall be used to determine cash severance paid to a Participant in
accordance with Schedule A and Section 6.2 below.

 

2.22                           “Subsidiary” shall mean a corporation of which
the Company directly or indirectly owns more than 50 percent of the “voting
stock” (meaning the capital stock of any class or classes having general voting
power under ordinary circumstances, in the absence of contingencies, to elect
the directors of a corporation) or any other business entity in which the
Company directly or indirectly has an ownership interest of more than 50
percent.

 

2.23                           “Terminated Participant” shall mean a Participant
whose employment with the Company and/or a Subsidiary has been terminated and
which qualifies as a Change-in-Control Termination.

 

2.24                           “Termination Date” shall mean the date a
Terminated Participant’s employment with the Company and/or a Subsidiary is
terminated.

 

2.25                           “Tier 1 Participant” shall mean a Participant who
has been designated by the Committee as a Tier 1 Participant in accordance with
Section 3.2 below.

 

2.26                           “Tier 2 Participant” shall mean a Participant who
has been designated by the Committee as a Tier 2 Participant in accordance with
Section 3.2 below.

 

2.27                           “Tier 3 Participant” shall mean a Participant who
has been designated by the Committee as a Tier 3 Participant in accordance with
Section 3.2 below.

 

2.28                           “Tier 4 Participant” shall mean a Participant who
has been designated by the Committee as a Tier 4 Participant in accordance with
Section 3.2 below.

 

3.0                                 ELIGIBILITY AND PARTICIPATION

 

3.1                                 Eligibility. All Employees of the Company
shall be eligible to participate in the Plan.

 

3.2                                 Participation. Participants shall consist of
such Employees as the Committee in its sole discretion designates to participate
in the Plan; provided, however, that the Committee shall not designate an
Employee as a new Participant following a Change-in-Control Date. At the time
the Committee designates an Employee as a Participant, the Committee shall also
designate whether such Employee is a Tier 1 Participant, a Tier 2 Participant, a
Tier 3 Participant or a Tier 4 Participant. The Committee may, in its sole
discretion, terminate a Participant’s participation in the Plan at any time
prior to the beginning of the 180-day period ending on the Change-in-Control
Date.

 

6

--------------------------------------------------------------------------------


 

4.0                                 ADMINISTRATION

 

4.1                                 Responsibility. The Committee shall have the
responsibility, in its sole discretion, to control, operate, manage and
administer the Plan in accordance with its terms.

 

4.2                                 Authority of the Committee. The Committee
shall have the maximum discretionary authority permitted by law that may be
necessary to enable it to discharge its responsibilities with respect to the
Plan, including but not limited to the following:

 

(a)                                  to determine eligibility for participation
in the Plan;

 

(b)                                 to designate Participants;

 

(c)                                  to determine and establish the formula to
be used in calculating a Participant’s Change-in-Control Benefits;

 

(d)                                 to correct any defect, supply any omission,
or reconcile any inconsistency in the Plan in such manner and to such extent as
it shall deem appropriate in its sole discretion to carry the same into effect;

 

(e)                                  to issue administrative guidelines as an
aid to administer the Plan and make changes in such guidelines as it from time
to time deems proper;

 

(f)                                    to make rules for carrying out and
administering the Plan and make changes in such rules as it from time to time
deems proper;

 

(g)                                 to the extent permitted under the Plan,
grant waivers of Plan terms, conditions, restrictions, and limitations;

 

(h)                                 to make reasonable determinations as to a
Participant’s eligibility for benefits under the Plan, including determinations
as to Cause and Good Reason; and

 

(i)                                     to take any and all other actions it
deems necessary or advisable for the proper operation or administration of the
Plan.

 

4.3                                 Action by the Committee. The Committee
may act only by a majority of its members. Any determination of the Committee
may be made, without a meeting, by a writing or writings signed by all of the
members of the Committee. In addition, the Committee may authorize any one or
more of its members to execute and deliver documents on behalf of the Committee.

 

4.4                                 Delegation of Authority. The Committee
may delegate to one or more of its members, or to one or more agents, such
administrative duties as it may deem advisable; provided, however, that any such
delegation shall be in writing. In addition, the Committee, or any person to
whom it has delegated duties as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. The Committee may employ such legal or other counsel,
consultants and agents as it may deem

 

7

--------------------------------------------------------------------------------


 

desirable for the administration of the Plan and may rely upon any opinion or
computation received from any such counsel, consultant or agent. Expenses
incurred by the Committee in the engagement of such counsel, consultant or agent
shall be paid by the Company, or the Subsidiary whose employees have benefited
from the Plan, as determined by the Committee.

 

4.5                                 Determinations and Interpretations by the
Committee. All determinations and interpretations made by the Committee shall be
binding and conclusive to the maximum extent permitted by law on all
Participants and their heirs, successors, and legal representatives.

 

4.6                                 Information. The Company shall furnish to
the Committee in writing all information the Committee may deem appropriate for
the exercise of its powers and duties in the administration of the Plan. Such
information may include, but shall not be limited to, the full names of all
Participants, their earnings and their dates of birth, employment, retirement or
death. Such information shall be conclusive for all purposes of the Plan, and
the Committee shall be entitled to rely thereon without any investigation
thereof.

 

4.7                                 Self-Interest. No member of the Committee
may act, vote or otherwise influence a decision of the Committee specifically
relating to his or her benefits, if any, under the Plan.

 

4.8                                 Liability. No member of the Board, no member
of the Committee and no employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated.

 

4.9                                 Indemnification. The Company shall indemnify
members of the Committee and any agent of the Committee who is an employee of
the Company, against any and all liabilities or expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person’s bad faith,
gross negligence or willful misconduct.

 

5.0                                 SINGLE-TRIGGER BENEFITS

 

5.1                                 Equity-Based Compensation. Unless otherwise
provided in any written agreement between the Company and a Participant, all
equity-based compensation awards held by the Participants as of the
Change-in-Control Date shall become fully vested and/or exercisable as of such
date, unless the Committee, in its sole discretion, determines (i) that such
awards will be substituted, replaced, rolled over, or converted into
equity-based compensation awards of the acquiring and/or surviving entity and
(ii) the economic value and benefit of the equity-based compensation awards
immediately prior to the Change-in-Control Date are equal to the economic value
and benefit of the equity-based compensation awards immediately after the
Change-in-Control Date, on an award-by-award basis.

 

5.2                                 Deferred Compensation. Unless otherwise
provided in any written agreement between the Company and a Participant, a
Participant’s unvested nonqualified deferred compensation as of the
Change-in-Control Date shall become fully vested and nonforfeitable as of such
date.

 

8

--------------------------------------------------------------------------------


 

5.3                                 Payment of Change-in-Control Benefits to
Beneficiaries. In the event of the Participant’s death, all Change-in-Control
Benefits that would have been paid to the Participant under this Section 5 but
for his or her death, shall be paid to the Participant’s Beneficiary.

 

5.4                                 Other Benefits. Notwithstanding anything
contained in the Plan to the contrary, the Company or the Committee may, in its
sole discretion, provide benefits in addition to the benefits described under
this Section 5.

 

6.0                                 DOUBLE-TRIGGER BENEFITS

 

6.1                                 Accrued Obligations. Unless otherwise
provided in any written agreement between the Company and the Participant, on
the later to occur of (i) a Change-in-Control Date or (ii) a Termination Date,
the Company shall pay to the Terminated Participant during the 30-day period
following the later of (x) the Change-in-Control Date or (y) the Termination
Date, a lump sum cash payment equal to the Participant’s earned but unpaid
Salary and/or Bonus, plus unreimbursed expenses, plus any and all other Company
obligations that are accrued and due and owing to the Terminated Participant.

 

6.2                                 Cash Severance. Unless otherwise provided in
any written agreement between the Company and the Participant, on the later to
occur of (i) a Change-in-Control Date or (ii) a Termination Date, the Company
shall pay to the Terminated Participant during the 30-day period following the
later of (x) the Change-in-Control Date or (y) the Termination Date, a lump sum
cash payment equal to the sum of:

 

(A)                              a pro rata annual target bonus with respect to
the year that the Termination Date occurs, plus

 

(B)                                the product of (x) the Severance Multiplier
times (y) the sum of the Terminated Participant’s (a) Salary plus (b) Bonus.

 

6.3                                 Long-Term Incentive Compensation. Unless
otherwise provided in any written agreement between the Company and a
Participant, any and all long-term incentive arrangements that did not vest
and/or become payable in accordance with Section 5 above shall be paid to the
Participant in accordance with the terms and conditions of such long-term
incentive arrangement, or if such arrangement does not provide express terms and
conditions relating to the consequences of a Change in Control, then:

 

(a)                                  all equity-based compensation awards held
by the Terminated Participant as of the Termination Date shall become fully
vested and/or exercisable as of such date, and

 

(b)                                 awards under any long-term incentive
arrangement shall be paid to the Terminated Participant based on a pro rata
portion of the completed performance cycle or vesting period, as applicable, as
of the Termination Date and using actual performance as of the Termination Date
(as applicable).

 

9

--------------------------------------------------------------------------------


 

6.4                                 Pension-Benefit Arrangements. Unless
otherwise provided in any written agreement between the Company and a
Participant, benefits under all nonqualified pension-benefit arrangements,
including nonqualified deferred compensation arrangements, may not be paid to
the Terminated Participant prior to the first anniversary of the
Change-in-Control Date. Notwithstanding the preceding sentence, the Committee
may accelerate such payment, in its sole discretion, after having received
advice from the Company’s tax counsel.

 

6.5                                 Welfare-Benefit Arrangements. Unless
otherwise provided in any written agreement between the Company and a
Participant, the Company shall provide a Terminated Participant with continued
health coverage during the Health Continuation Period as shown on Schedule A.
Unless otherwise provided for in any written agreement between the Company and a
Terminated Participant, or as otherwise agreed to by the Committee in its sole
discretion, all other welfare benefits shall cease as of the Termination Date.
Following the end of the applicable Health Continuation Period, the Terminated
Participant shall be eligible to receive COBRA health continuation coverage in
accordance with rules and provisions under the Consolidated Omnibus Budget
Reconciliation Act of 1985.

 

6.6                                 Outplacement Services. The Company shall
provide a Terminated Participant with outplacement services during the 6-month
period following the Termination Date.

 

6.7                                 Payment of Change-in-Control Benefits to
Beneficiaries. In the event of the Terminated Participant’s death, all
Change-in-Control Benefits that would have been paid to the Terminated
Participant under this Section 6 but for his or her death, shall be paid to the
Terminated Participant’s Beneficiary.

 

6.8                                 Other Benefits. Notwithstanding anything
contained in the Plan to the contrary, the Company or the Committee may, in its
sole discretion, provide benefits in addition to the benefits described under
this Section 6.

 

6.9                                 Code Section 409A. The Company intends that
all payments under the Plan be made on a basis that complies with Section 409A
of the Code. Accordingly, in the event that any Participant is considered a
“Specified Employee” as defined in Section 409A of the Code or the guidance
issued thereunder (“Section 409A”), and any payments to the Participant under
the Plan are considered “deferred compensation” under Section 409A of a type
requiring payment six months after the date of the Participant’s separation from
service (within the meaning of Section 409A), then to the extent required by
Section 409A, such payment shall be delayed until six (6) months after the date
of the Participant’s separation from service. The Company makes no guarantee
with respect to the tax treatment of payments hereunder, and the Company shall
not be responsible in any event with regard to non-compliance with Code
Section 409A.

 

7.0                                 PARTICIPANT OBLIGATIONS

 

7.1                                 Waiver and Release. As a condition precedent
for receiving the double-trigger benefits provided under Section 6 above, a
Terminated Participant shall execute a waiver and release substantially in the
form attached to the Plan as Exhibit B.

 

10

--------------------------------------------------------------------------------


 

7.2                                 Noncompetition. During the
Noncompetition/Nonsolicitation Period, a Terminated Participant shall not at any
time, directly or indirectly, engage in Competitive Activity.

 

7.3                                 Nonsolicitation. During the
Noncompetition/Nonsolicitation Period, a Terminated Participant shall not at any
time, directly or indirectly, solicit (x) any customer or client of the Company
or any Subsidiary with respect to a Competitive Activity or (y) any employee of
the Company or any Subsidiary for the purpose of causing such employee to
terminate his or her employment with the Company or such Subsidiary.

 

7.4                                 Enforcement. If a Terminated Participant
violates or threatens to violate Section 7.2 or Section 7.3 above, the Company
shall not have an adequate remedy at law. Accordingly, the Company shall be
entitled to such equitable and injunctive relief as may be available to restrain
the Terminated Participant and any business, firm, partnership, individual,
corporation or entity participating in the breach or threatened breach from the
violation of the provisions of Section 7.2 or 7.3 above. Nothing in the Plan
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or in equity for breach or threatened breach of Section 7.2 or
7.3 above, including the recovery of damages.

 

7.5                                 Confidentiality. At all times prior to and
after the Change-in-Control Date, a Participant shall not disclose to anyone or
make use of any trade secret or proprietary or confidential information of the
Company, including such trade secret or proprietary or confidential information
of any customer or other entity to which the Company owes an obligation not to
disclose such information, which he or she acquires during his or her employment
with the Company, including but not limited to records kept in the ordinary
course of business, except:

 

(i)                                     as such disclosure or use may be
required or appropriate in connection with his or her work as an employee of the
Company;

 

(ii)                                  when required to do so by a court of law,
by any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him or her to divulge, disclose or
make accessible such information;

 

(iii)                               as to such confidential information that
becomes generally known to the public or trade without his or her violation of
this Section 7.5; or

 

(iv)                              to the Participant’s spouse and/or his or her
personal tax and financial advisors as reasonably necessary or appropriate to
advance the Participant’s tax, financial and other personal planning (each an
“Exempt Person”), provided, however, that any disclosure or use of any trade
secret or proprietary or confidential information of the Company by an Exempt
Person shall be deemed to be a breach of this Section 7.5 by the Participant.

 

7.6                                 Return of Company Property. Immediately
following the Termination Date, a Participant shall immediately return all
Company property in his or her possession, including but not limited to all
computer equipment (hardware and software), telephones, facsimile machines, palm
pilots and other communication devices, credit cards, office keys, security
access cards,

 

11

--------------------------------------------------------------------------------


 

badges, identification cards and all copies (including drafts) of any
documentation or information (however stored) relating to the business of the
Company, its customers and clients or its prospective customers and clients.

 

7.7                                 Cooperation. Following the Termination Date,
a Participant shall give his or her assistance and cooperation willingly, upon
reasonable advance notice with due consideration for his or her other business
or personal commitments, in any matter relating to his or her position with the
Company, or his or her expertise or experience as the Company may reasonably
request, including his or her attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceeding relating to matters in which he or she was involved or potentially
had knowledge by virtue of his or her employment with the Company. In no event
shall his or her cooperation materially interfere with his or her services for a
subsequent employer or other similar service recipient. The Company agrees that
(i) it will promptly reimburse the Terminated Participant for his or her
reasonable and documented expenses in connection with his or her rendering
assistance and/or cooperation under this Section 7.7, upon his or her
presentation of documentation for such expenses and (ii) the Terminated
Participant will be reasonably compensated for any continued material services
as required under this Section 7.7.

 

8.0                                 CLAIMS

 

8.1                                 Claims Procedure. If any Participant or
Beneficiary, or his or her legal representative, has a claim for benefits which
is not being paid, such claimant may file a written claim with the Committee
setting forth the amount and nature of the claim, supporting facts, and the
claimant’s address. Written notice of the disposition of a claim by the
Committee shall be furnished to the claimant within 90 days after the claim is
filed. In the event of special circumstances, the Committee may extend the
period for determination for up to an additional 90 days, in which case it shall
so advise the claimant. If the claim is denied, the reasons for the denial shall
be specifically set forth in writing, pertinent provisions of the Plan shall be
cited, including an explanation of the Plan’s claim review procedure, and, if
the claim is perfectible, an explanation as to how the claimant can perfect the
claim shall be provided.

 

8.2                                 Claims Review Procedure. If a claimant whose
claim has been denied wishes further consideration of his or her claim, he or
she may request the Committee to review his or her claim in a written statement
of the claimant’s position filed with the Committee no later than 60 days after
receipt of the written notification provided for in Section 8.1 above. The
Committee shall fully and fairly review the matter and shall promptly advise the
claimant, in writing, of its decision within the next 60 days. Due to special
circumstances, the Committee may extend the period for determination for up to
an additional 60 days.

 

8.3                                 Dispute Resolution. Any disputes arising
under or in connection with the Plan shall be resolved by binding arbitration,
to be held in New York City in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

12

--------------------------------------------------------------------------------


 

8.4                                 Reimbursement of Expenses. If there is any
dispute between the Company and a Participant with respect to a claim under the
Plan, the Company shall reimburse such Participant all reasonable fees, costs
and expenses incurred by such Participant with respect to such disputed claim;
provided, however, that (i) such Participant is the prevailing party with
respect to such disputed claim or (ii) the disputed claim is settled.

 

9.0                                 TAXES

 

9.1                                 Withholding Taxes. The Company shall be
entitled to withhold from any and all payments made to a Participant under the
Plan all federal, state, local and/or other taxes or imposts which the Company
determines are required to be so withheld from such payments or by reason of any
other payments made to or on behalf of the Participant or for his or her benefit
hereunder.

 

9.2                                 Golden Parachute Excise Tax Gross-Up. The
Committee shall designate which, if any, of paragraphs (a), (b), (c) or (d) of
this Section 9.2, or such other alternative as the Committee shall determine, in
each case without duplication, applies to the Participant. Such designation
shall be made at the time the Participant is designated by the Committee as a
Participant under this Plan (except that all Participants in the Plan prior to
February 16, 2006 are designated for this purpose as having paragraph (b) apply
to them), or at such other time as the Committee determines in accordance with
the provisions of the Plan; provided that any subsequent designation under this
Section 9.2 after the initial designation hereunder shall not be any less
favorable to the Participant than the then existing designation without the
written consent of the Participant. If no such designation is made by the
Committee (or if the Committee so affirmatively states) then the provisions of
this Section 9.2 shall not apply to the Participant, and the Company shall have
no obligation to the Participant under this Section 9.2.

 

(a)                                  Gross Up. In the event that a Participant
becomes subject to the excise tax imposed by Code Section 4999 (the “Parachute
Excise Tax”), then the Company shall pay to the Participant a tax gross-up
payment so that after payment by the Participant of all federal, state, and
local excise, income, employment, Medicare and any other taxes (including any
related penalties and interest) resulting from the payment of the “parachute
payments” (defined in Code Section 280G) and the tax gross-up payments to the
Participant by the Company, the Participant retains on an after-tax basis an
amount equal to the amount that the Participant would have retained had he or
she not been subject to the Parachute Excise Tax.

 

(b)                                 Gross Up Subject to Limitations. In the
event that a Participant becomes subject to the Parachute Excise Tax, then the
Company and the Participant shall carry out the following:

 

(i)                                     if the aggregate “parachute payment” (as
such term is used under Code Section 280G) exceeds 299.99% of the “base amount”
(as such term is used under Code Section 280G) (the “Safe Harbor Amount”) by
less than 10% of the Safe Harbor Amount, then the parachute payment shall be
reduced to the Safe Harbor Amount, with the Participant determining in his or
her sole discretion which portion of the aggregate parachute payment shall be so
reduced; or

 

13

--------------------------------------------------------------------------------


 

(ii)                                  if the aggregate parachute payment exceeds
the Safe Harbor Amount by 10% or more of the Safe Harbor Amount, then the
Company shall pay to the Participant a tax gross-up payment so that after
payment by the Participant of all federal, state, and local excise, income,
employment, Medicare and any other taxes (including any related penalties and
interest) resulting from the payment of the parachute payments and the tax
gross-up payments to the Participant by the Company, the Participant retains on
an after-tax basis an amount equal to the amount that the Participant would have
retained had he or she not been subject to the Parachute Excise Tax.

 

(c)                                  Cutback. In the event that a Participant
becomes subject to the Parachute Excise Tax, then the parachute payment shall be
reduced to the Safe Harbor Amount, with the Participant determining in his or
her sole discretion which portion of the aggregate parachute payment shall be so
reduced.

 

(d)                                 Better Of Cutback or No Protection. In the
event that a Participant becomes subject to the Parachute Excise Tax, then the
provisions of either of clause (i) or (ii) of this paragraph (d) shall apply,
whichever provision results in the Participant retaining the greater amount
after payment of all taxes, including any Parachute Excise Tax:

 

(i)                                     the parachute payment shall be reduced
to the Safe Harbor Amount, with the Participant determining in his or her sole
discretion which portion of the aggregate parachute payment shall be so reduced;
or

 

(ii)                                  the parachute payment shall not be
reduced, and the Participant shall be responsible for the payment of all
federal, state, and local excise, income, employment, Medicare and any other
taxes (including any related penalties and interest) resulting from the payment
of the parachute payments.

 

9.3                                 No Guarantee of Tax Consequences. No person
connected with the Plan in any capacity, including, but not limited to, the
Company and any Subsidiary and their directors, officers, agents and employees
makes any representation, commitment, or guarantee that any tax treatment,
including, but not limited to, federal, state and local income, estate and gift
tax treatment, will be applicable with respect to amounts deferred under the
Plan, or paid to or for the benefit of a Participant under the Plan, or that
such tax treatment will apply to or be available to a Participant on account of
participation in the Plan.

 

10.0                           TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN

 

10.1                           Term of Plan. The Plan shall be effective as of
the Effective Date and shall remain in effect until the Board terminates the
Plan.

 

10.2                           Amendment of Plan. The Plan may be amended by the
Board at any time with or without prior notice; provided, however, that the Plan
shall not be amended on a Change-in-Control Date or during the 3-year period
following such Change-in-Control Date.

 

14

--------------------------------------------------------------------------------


 

10.3                           Termination of Plan. The Plan may be terminated
or suspended by the Board at any time with or without prior notice; provided,
however, that the Plan shall not be terminated or suspended on a
Change-in-Control Date or during the 3-year period following such
Change-in-Control Date.

 

10.4                           No Adverse Effect. If the Plan is amended,
terminated, or suspended in accordance with Sections 10.2 or 10.3 above, such
action shall not adversely affect the benefits of any Participant.

 

11.0                           MISCELLANEOUS

 

11.1                           Offset. Change-in-Control Benefits shall be
reduced by any payment or benefit made or provided by the Company or any
Subsidiary to the Participant pursuant to (i) any severance plan, program,
policy or arrangement of the Company or any Subsidiary not otherwise referred to
in the Plan, (ii) any employment agreement between the Company or any Subsidiary
and the Participant, and (iii) any federal, state or local statute, rule,
regulation or ordinance.

 

11.2                           No Right, Title, or Interest in Company Assets.
Participants shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a

 

fiduciary relationship between the Company and any Participant, Beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.
Subject to this Section 11.2, all payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts; provided, however, that the Company may establish a grantor trust to
provide for the payment of the benefits under the Plan of which the Company is
the grantor within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code and under which the assets held by such trust will be
subject to the claims of the Company’s general creditors under federal and state
law in the event of the Company’s insolvency.

 

11.3                           No Right to Continued Employment. The
Participant’s rights, if any, to continue to serve the Company as an employee
shall not be enlarged or otherwise affected by his or her designation as a
Participant under the Plan, and the Company or the applicable Subsidiary
reserves the right to terminate the employment of any employee at any time. The
adoption of the Plan shall not be deemed to give any employee, or any other
individual any right to be selected as a Participant or to continued employment
with the Company or any Subsidiary.

 

11.4                           Other Rights. The Plan shall not affect or impair
the rights or obligations of the Company or a Participant under any other
written plan, contract, arrangement, or pension, profit sharing or other
compensation plan.

 

15

--------------------------------------------------------------------------------


 

11.5                           Governing Law. The Plan shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to principles of conflict of laws, except as superseded by ERISA and other
applicable federal law.

 

11.6                           Severability. If any term or condition of the
Plan shall be invalid or unenforceable to any extent or in any application, then
the remainder of the Plan, with the exception of such invalid or unenforceable
provision, shall not be affected thereby and shall continue in effect and
application to its fullest extent.

 

11.7                           Incapacity. If the Committee determines that a
Participant or a Beneficiary is unable to care for his or her affairs because of
illness or accident or because he or she is a minor, any benefit due the
Participant or Beneficiary may be paid to the Participant’s spouse or to any
other person deemed by the Committee to have incurred expense for such
Participant (including a duly appointed guardian, committee or other legal
representative), and any such payment shall be a complete discharge of the
Company’s obligation hereunder.

 

11.8                           Transferability of Rights. The Company shall have
the unrestricted right to transfer its obligations under the Plan with respect
to one or more Participants to any person, including, but not limited to, any
purchaser of all or any part of the Company’s business. No Participant or
Beneficiary shall have any right to commute, encumber, transfer or otherwise
dispose of or alienate any present or future right or expectancy which the
Participant or Beneficiary may have at any time to receive payments of benefits
hereunder, which benefits and the right thereto are expressly declared to be
non-assignable and nontransferable, except to the extent required by law. Any
attempt to transfer or assign a benefit, or any rights granted hereunder, by a
Participant or the spouse of a Participant shall, in the sole discretion of the
Committee (after consideration of such facts as it deems pertinent), be grounds
for terminating any rights of the Participant or Beneficiary to any portion of
the Plan benefits not previously paid.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TIER

 

SEVERANCE
MULTIPLIER

 

HEALTH CONTINUATION
PERIOD

 

NONCOMPETITION /
NONSOLICITATION PERIOD

 

1

 

3x

 

18 months

 

12 months

 

2

 

2x

 

18 months

 

12 months

 

3

 

1x

 

12 months

 

12 months

 

4

 

0.5x

 

6 months

 

6 months

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

This RELEASE (“Release”) dated as of this          day of                    ,
20   between ImClone Systems Incorporated, a Delaware corporation (the
“Company”), and               (the “Employee”).

 

WHEREAS, the Employee is a participant in the Company’s Change-in-Control Plan
(the “Plan”); and

 

WHEREAS, the Employee’s employment with the Company (has been) (will be)
terminated effective                           ; and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Employee is entitled to
certain compensation and benefits upon such termination, contingent upon the
execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:

 

1.                                       The Employee, on [his/her] own behalf
and on behalf of [his/her] heirs, estate and beneficiaries, does hereby release
the Company, and any of its Subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of [his/her] employment with the
Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, but not limited to, those which were, could
have been or could be the subject of an administrative or judicial proceeding
filed by the Employee or on [his/her] behalf under federal, state or local law,
whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, fringe benefit,
any form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, disability or age discrimination),
wrongful termination, emotional distress, pain and suffering, breach of
contract, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment. If any court rules that such waiver of rights to
file, or have filed on [his/her] behalf, any administrative or judicial charges
or complaints is ineffective, the Employee agrees not to seek or accept any
money damages or any other relief upon the filing of any such administrative or
judicial charges or complaints. The Employee relinquishes any right to future
employment with the Company and the Company shall have the right to refuse to
re-employ the Employee without liability. The Employee acknowledges and agrees
that even though claims and facts in addition to those now known or believed by
[him/her] to exist may subsequently be discovered, it is [his/her] intention to
fully settle and release all claims [he/she] may have against the Company and
the persons and entities described above, whether known, unknown or suspected.

 

18

--------------------------------------------------------------------------------


 

2.                                       The Employee acknowledges that [he/she]
has been provided at least 21 days to review the Release and has been advised to
review it with an attorney of [his/her] choice. In the event the Employee elects
to sign this Release prior to the end of this 21-day period, [he/she] agrees
that it is a knowing and voluntary waiver of [his/her] right to wait the full 21
days. The Employee further understands that [he/she] has 7 days after the
signing hereof to revoke it by so notifying the Company in writing, such notice
to be received by               within the 7-day period. The Employee further
acknowledges that [he/she] has carefully read this Release, and knows and
understands its contents and its binding legal effect. The Employee acknowledges
that by signing this Release, [he/she] does so of [his/her] own free will and
act and that it is [his/her] intention that [he/she] be legally bound by its
terms.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

 

IMCLONE SYSTEMS INCORPORATED

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

 

 

 

 

 

[Employee’s Name]

 

19

--------------------------------------------------------------------------------